UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund August 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.8% Rate (%) Date Amount ($) Value ($) New York89.6% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,583,385 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 1,000,000 1,004,680 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 a 1,066,720 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 a 813,277 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 3,565,000 3,695,871 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 a 1,539,165 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 a 5,323,429 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 2,740,000 2,516,361 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b,c,d 4,416,520 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,480,900 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,690,543 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,087,450 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,201,240 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 3,000,000 3,151,470 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 7,745,000 8,397,671 New York City, GO 5.38 12/1/20 5,000 5,284 New York City, GO 5.00 8/1/21 2,000,000 2,274,380 New York City, GO 5.00 8/1/22 1,200,000 1,354,668 New York City, GO 5.50 6/1/23 150,000 165,285 New York City, GO 5.25 8/15/24 5,420,000 6,121,944 New York City, GO (Prerefunded) 5.38 12/1/11 260,000 e 276,669 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/25 3,465,000 3,734,854 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 7,500,000 7,456,575 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,927,650 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 3,000,000 3,359,370 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,321,570 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,284,073 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,849,975 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/25 2,000,000 2,194,480 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/36 4,000,000 4,194,200 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,566,720 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,964,173 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,910,223 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,215,550 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 3,000,000 a 3,011,700 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,881,299 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/27 2,505,000 2,697,710 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,037,710 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,975,000 a 3,057,675 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 3,345,000 a 3,579,217 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,580,000 2,792,618 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,500,000 a 7,451,535 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 a 2,914,575 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 a 2,688,368 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 a 5,205,600 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 4,500,000 a 4,812,705 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 a 2,218,680 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 2,000,000 a 2,150,660 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 1,725,000 1,859,705 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 2,475,000 2,528,287 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 2,000,000 2,143,520 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 a 2,539,634 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/33 2,000,000 2,013,640 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,338,962 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 5,500,000 a 5,894,020 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 a 2,157,540 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 2,122,280 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,586,025 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,773,157 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 a 2,115,600 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,553,310 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,530,795 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 5,250,000 a 5,927,250 New York State Dormitory Authority, Revenue (Siena College) 5.00 7/1/31 1,015,000 1,056,849 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 a 4,876,222 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 a 2,779,475 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 a 2,191,980 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 4,000,000 4,542,320 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 a 4,383,840 New York State Dormitory Authority, Revenue (University of Rochester) 5.00 7/1/34 6,870,000 a 7,091,832 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 3,475,000 3,586,304 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 2,500,000 2,992,175 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,995,296 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,095,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,806,513 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 3,575,000 3,825,179 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 5.25 11/1/20 3,105,000 a 3,539,824 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 1,500,000 1,643,625 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,442,350 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,528,750 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,800,250 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,865,475 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,304,770 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 7,500,000 8,673,375 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,581,250 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,391,890 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 3,192,330 3,192,330 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 3,000,000 3,207,750 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,262,820 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 2,450,000 e 2,769,235 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 3,000,000 e 3,390,900 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 3,470,000 3,512,438 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 5/15/15 1,680,000 1,868,513 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 1,685,000 1,531,075 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,280,720 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,492,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 2,000,000 a 2,085,820 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 2,000,000 a 2,057,820 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 a 2,080,340 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 a 2,558,139 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 a 1,549,961 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 3,335,000 a 3,601,833 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 4,629,450 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 1,120,000 1,170,837 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 e 2,608,480 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,850,855 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 4,655,000 5,126,365 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 3,000,000 3,241,680 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/32 5,000,000 5,257,950 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,832,200 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 916,608 U.S. Related10.2% Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,010,050 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 4,000,000 4,339,920 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,125,640 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 1,073,910 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,500,000 1,628,235 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 3,045,000 e 3,721,386 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 4,000,000 4,358,800 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,000,000 3,179,760 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,096,940 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/25 1,705,000 1,960,222 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 2,500,000 2,501,825 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,640,750 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,428,280 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,000,000 3,295,020 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,637,675 Total Long-Term Municipal Investments (cost $376,258,566) Short-Term Municipal Coupon Maturity Principal Investments.5% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.27 9/1/10 100,000 f 100,000 New York City, GO Notes (LOC; Bank of America) 0.26 9/1/10 1,000,000 f 1,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 9/1/10 1,100,000 f 1,100,000 Total Short-Term Municipal Investments (cost $2,200,000) Total Investments (cost $378,458,566) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a At August 31, 2010, the fund had $107,680,956 or 26.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Purchased on a delayed delivery basis. c Collateral for floating rate borrowings. d Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, this security had a total market value of $4,416,520 or 1.1% of net assets. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $378,458,566. Net unrealized appreciation on investments was $25,540,612 of which $26,543,717 related to appreciated investment securities and $1,003,105 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 403,999,178 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments distribution fee and/or service fee. Class A shares are sold with a frontend sales charge, while Class B and Class C shares are subject to a contingent deferred sales charge (CDSC). Class B shares automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend re-investment and permitted exchanges of Class B shares. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
